Citation Nr: 1210451	
Decision Date: 03/21/12    Archive Date: 03/30/12	

DOCKET NO.  09-39 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, D.C.


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from July to November 1971, in addition to other active military service from September 1972 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2007 and August 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Based upon statements contained in the file, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of service connection for hypertension.  Accordingly, that issue is not currently before the Board.  


FINDING OF FACT

The Veteran's sleep apnea as likely as not had its origin during his period or periods of active military service.  


CONCLUSION OF LAW

The Veteran's sleep apnea was incurred in active military service.  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  However, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Decision Review Officer hearing in July 2009, and at a subsequent hearing before the undersigned Acting Veterans Law Judge in July 2011, as well as both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for sleep apnea.  In pertinent part, it is contended that the Veteran's sleep apnea, which was admittedly first diagnosed no earlier than 2007, had its origin during his period or periods of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002)  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24) 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of:  (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic sleep disorder, including sleep apnea.  In point of fact, at the time of a final service separation examination in May 1998, the Veteran voiced no complaints of, and received no diagnosis of, a chronic sleep disorder.

Nonetheless, following a private sleep study in February 2007, the Veteran received a diagnosis of severe obstructive sleep apnea.  Significantly, in correspondence of January 2008, the Veteran's private physician indicated that the Veteran had been under his care "from 1998 to 2002" for, among other medical problems, a chronic sleep disorder.  According to his private physician, the Veteran had suffered from "these ailments"(presumably, including sleep apnea), while on active military service "by historical data."

The Board observes that, in correspondence of July 2011, the Veteran's spouse indicated that she had been married to the Veteran for 36 years (i.e., since 1975), and that, for all the years they had been married, she could not remember "an evening that he (i.e., the Veteran) did not snore.  According to his spouse, the Veteran's snoring was "extremely loud" to the point where he would have to move to another room in order for his family to get any sleep.  The Veteran's spouse further indicated that, on those occasions when she would wake him because of his snoring, she would observe that he had physically stopped breathing.  Finally, the Veteran's wife noted that, up until the time of the Veteran's sleep study in February 2007, neither she nor the Veteran had any idea that the Veteran suffered from sleep apnea.  

Based on the aforementioned, it is clear that, at no time during the Veteran's rather lengthy period of active military service did he receive either a diagnosis of or treatment for sleep apnea.  Similarly clear, however, is that, as of 2007, approximately nine years following the Veteran's discharge from active service, he had received a diagnosis of severe obstructive sleep apnea.  According to the Veteran's private physician, during the years from 1998 to 2002 (immediately following the Veteran's discharge from service), he treated the Veteran for, among other things, a chronic sleep disorder which, "by historical data," had its origin during the Veteran's period of active military service.  Moreover, both the Veteran's spouse (in her statement) and the Veteran (in his testimony) have placed the origin of his breathing/sleep problems at a point in time during his period or periods of active military service.  The Board finds those assertions both credible and probative, and, when taken in conjunction with the relevant medical evidence of record, sufficient to provide the requisite nexus between the Veteran's sleep apnea and his period or periods of active military service.  Accordingly, with the resolution of all reasonable doubt in the Veteran's favor, an award of service connection for sleep apnea is in order.  See 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for sleep apnea is granted.



	                        ____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


